                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OPELTON PARKER, JR. by his legal guardian
JULIETTE PARKER,

      Plaintiffs,                                    Case No. 18-cv-12038
                                                     Hon. Matthew F. Leitman
v.

CITY OF HIGHLAND PARK, et al.,
     Defendants.
__________________________________________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  DEFENDANT’S MOTION TO DISMISS AND TO STRIKE EXHIBITS
          ATTACHED TO THE COMPLAINT (ECF No. 39.)

      In this action, Plaintiff Opelton Parker, Jr. alleges that Defendants the City of

Highland Park and four of its police officers violated his Fourth Amendment rights

and his rights under Title II of the Americans with Disabilities Act (the “ADA”)

when the officers detained him at a music festival and repeatedly struck and tased

him. (See Frist Am. Compl., ECF No. 37.)        Highland Park and its officers deny

Parker’s claims and have moved to dismiss them under Federal Rule of Civil

Procedure 12(b)(6). (See Mot., ECF No. 28).

      The motion comes to the Court in an unusual posture. Significant discovery,

including depositions all of the officer Defendants, has already taken place. Yet, for

the purposes of Defendants’ motion to dismiss, the Court must accept all well-

pleaded allegations in the First Amended Complaint as true – including Parker’s

                                          1
repeated allegations that he was not resisting at the time the officers struck and tased

him. For the reasons that follow, the Court concludes that while Parker has pleaded

cognizable excessive force claims against the named officers, his other claims are

not viable. Defendants’ motion to dismiss is therefore GRANTED IN PART AND

DENIED IN PART as set forth below.

                                            I

      The facts Parker alleges are as follows. Parker is a “developmentally disabled

adult due to Autism Spectrum Disorder [] manifested by communication and social

processing deficits.” (First Am. Compl. at ¶7, ECF No. 37, PageID.323.) On July

18, 2015, Parker “was attending the Jazz Festival in Highland Park, Michigan.” (Id.

at ¶11, PageID.324.) While Parker was at the festival, the Highland Park police

received a “report of a disturbance involving [the] alleged destroying of tables at the

event.” (Id.) Defendant police officers Randy Perry and Frank George thereafter

arrived at the festival to investigate that complaint. (See id.)

      Shortly after the officers’ arrival, they “observed Parker seated on the ground

posing no threat to officer safety or others.” (Id. at ¶15, PageID.324.) At that time,

“there was no identified complainant nor did officers witness any crime for which a

warrantless arrest could be made.” (Id., at ¶14, PageID.324.) In addition, no

information had been conveyed to officers Perry and George “that Parker was armed

or [was] posing an immediate threat to [him]self or others.” (Id. at ¶12, PageID.324.)



                                            2
      Officers Perry and George “addressed” Parker, and Parker “arose from [his]

seated position.” (Id. at ¶15, PageID.325.) The officers then “ordered Parker to be

handcuffed.” (Id. at ¶16, PageID.325.)        “[A]lthough Parker offered no active

resistance to [the officers’] verbal orders, both officers Perry and George directed

unreasonable force against Parker [by] forcefully tackling him to the ground” and

subjecting him to several “knee strikes.” (Id. at ¶17, PageID.325.)

      Defendant officers Josh Fryckland and Michael Ochs then arrived on the

scene. (See id. at ¶18, PageID.325.) Upon arrival, officers Fryckland and Ochs

“knew that Parker was unarmed” and were aware that Parker had not “placed” any

officer “in any immediate threat.” (Id. at ¶¶ 19-22, PageID.325-326.) Nonetheless,

officers Fryckland and Ochs used a taser on Parker five times. (See id. at ¶¶ 23-24,

PageID.326.) “At no time did any officer announce ‘Taser’ prior to deployment or

inform Parker of the reason for directing force at any time.” (Id. at ¶26, PageID.326.)

      Parker says that “at all time[s],” the Defendant officers “had actual knowledge

of [his] developmental disability based upon inter alia, obvious nonverbal deficit,

incoherent speech and lack of eye contact.” (Id. at ¶29, PageID.327.) He further

claims that as a result of the officers’ misconduct, he “suffered loss of liberty,

indignity, and injuries including: electrical shock, contusion, swelling to the eyes,

face and body all of which resulted in pain and suffering, shock, humiliation, fright,

mental/emotional injury and medical expense[s].” (Id. at ¶34, PageID.328.)



                                          3
                                          II

      On June 28, 2018, Parker filed this action against officers Perry, George,

Ochs, Fryckland, and Highland Park. (See Compl., ECF No. 1.) The Defendants

moved to dismiss the Complaint on October 31, 2019. (See ECF No. 31.)

Defendants argued, among other things, that Parker had “not set forth well-pled facts

showing a constitutional violation.” (Id., PageID.163.) Defendants further asserted

that Parker “failed to establish a violation of the American with Disabilities Act.”

(Id.) Finally, Defendants maintained that the Defendant officers were entitled to

qualified immunity. (See id.) Parker responded and insisted that his “allegations

provide factually plausible claims providing fair notice to defendants” of his claims.

(ECF No. 32, PageID.195.)

      The Court thereafter held an on-the-record telephonic status conference and

entered an order granting Parker leave to file a First Amended Complaint. (See

Order, ECF No. 36.) During the status conference, and in the Court’s written order

granting Parker leave to amend, the Court explained that “this [was Parker’s]

opportunity to add any factual allegations that are response to the deficiencies

identified in Defendants’ motion.” (Id., PageID.320.) The Court also told Parker

that it “would not be inclined to allow [him] to amend the Complaint later to add

factual allegations that [he] could add now.” (Id.)




                                          4
      Parker filed his First Amended Complaint on March 11, 2019. (See First Am.

Compl., ECF No. 37.) Prior to filing the First Amended Complaint, Parker took the

deposition of Defendants Fryckland, Ochs, Perry, and George. Parker referenced

certain testimony from those depositions in his First Amended Complaint, and he

attached excerpts from the depositions to that pleading. (See id.)

      Parker’s First Amended Complaint includes two counts. In Count I, Parker

alleges that the Defendant officers violated (1) his Fourth Amendment rights and (2)

his rights under Title II of the ADA when they unlawfully detained him and

“unlawfully used unreasonable and excessive force” against him. (Id. at ¶¶ 38, 43,

PageID.329-330.) In Count II, Parker alleges that the Highland Park failed to

properly train its officers with respect to the use of tasers and the officers’

interactions with people with mental disabilities. (See id. at ¶¶ 48-67, PageID.331-

336.) Parker insists that Highland Park is therefore liable for his injuries under the

United States Supreme Court’s decision of Monnell v. Dep’t of Soc. Scvs. of the City

of New York, 436 U.S. 658 (1978). (See id.)

      Defendants moved to dismiss all of Parker’s claims on March 16, 2019. (See

Mot. to Dismiss, ECF No. 39.) Defendants also moved to strike the deposition

excerpts that Parker attached to his First Amended Complaint. (See id.) The Court

held a hearing on the motion on November 6, 2019.




                                          5
                                          III

      Defendants move to dismiss the claims brought against them pursuant to

Federal Rule of Civil Procedure 12(b)(6). “To survive a motion to dismiss” under

Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

A claim is facially plausible when a plaintiff pleads factual content that permits a

court to reasonably infer that the defendant is liable for the alleged misconduct. See

id. When assessing the sufficiency of a plaintiff’s claim, a district court must accept

all of a complaint’s factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249

F.3d 509, 512 (6th Cir. 2001). “Mere conclusions,” however, “are not entitled to the

assumption of truth.      While legal conclusions can provide the complaint’s

framework, they must be supported by factual allegations.” Iqbal, 556 U.S. at 664.

A plaintiff must therefore provide “more than labels and conclusions,” or “a

formulaic recitation of the elements of a cause of action” to survive a motion to

dismiss. Twombly, 550 U.S. at 556. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678.




                                           6
                                           IV

      The Court first turns to the Defendant officers’ assertion that they are entitled

to dismissal of Parker’s constitutional claims based upon qualified immunity.

                                            A

      Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person should have known.” Green v.

Throckmorton, 681 F.3d 853, 864 (6th Cir. 2012) (quoting Pearson v. Callahan, 555

U.S. 223, 231 (2009)). “Once raised, it is the plaintiff’s burden to show that the

defendant[] [is] not entitled to qualified immunity.” Kinlin v. Kline, 749 F.3d 573,

577 (6th Cir. 2014).

      “To survive [a] motion to dismiss on qualified-immunity grounds, the plaintiff

must allege facts that ‘plausibly mak[e] out a claim that the defendant’s conduct

violated a constitutional right that was clearly established law at the time, such that

a reasonable officer would have known that his conduct violated that right.” Cahoo

v. SAS Analytics, Inc., 912 F.3d 887, 898 (6th Cir. 2019). “The test is whether,

reading the complaint in the light most favorable to the plaintiff, it is plausible that

an official’s acts violated the plaintiff’s clearly established constitutional right.” Id.

at 899. In addition, “[a]lthough an officer’s entitlement to qualified immunity is a

threshold question to be resolved at the earliest possible point, that point is usually



                                            7
summary judgment and not dismissal under Rule 12.” Id. Indeed, “it is generally

inappropriate for a district court to grant a 12(b)(6) motion to dismiss on the basis

of qualified immunity.” Id. (quoting Kaminski v. Coulter, 865 F.3d 339, 344 (6th

Cir. 2017).

                                          B

      The Court begins with Parker’s claim that officers Perry and George “ordered

Parker to be handcuffed under circumstances that did not objectively warrant that

precaution thereby resulting in an unreasonable seizure … under Terry v. Ohio, 392

U.S. 1 (1968).” (First Am. Compl. at ¶16, ECF No. 37, PageID.325; see also id. at

¶37, PageID.328.) Officers Perry and George are entitled to dismissal of this “Terry”

claim for two reasons. (Id.)

      First, Parker has abandoned this claim. Officers Perry and George specifically

moved to dismiss Parker’s unlawful seizure claim (see Mot. to Dismiss, ECF No.

39, PageID.394-395), but Parker did not address the claim at all in his response brief.

When Parker described his allegations in Count I of his First Amended Complaint,

he identified only his excessive force claim; he never referenced an unreasonable

seizure claim:

              In particular, Count I alleges claims against individual
              officers Perry, George, Ochs and Fryckland under the
              Fourth Amendment for inter alia, excessive force through
              unnecessary knee strikes and multiple taser deployment of
              Parker, a developmentally disabled person, absent
              resistance and fully compliant at all times.

                                          8
(Resp. to Mot. to Dismiss, ECF No. 40, PageID.424.) Because Parker did not

address this claim in his response to Defendants’ motion, the Court considers the

claim abandoned. See, e.g., Doe v. Bredesen, 507 F.3d 998, 1007 (6th Cir. 2007)

(“The district court correctly noted [] that [the plaintiff] abandoned [certain] claims

by failing to raise them in his brief opposing the government’s motion to dismiss the

complaint. Accordingly, we need not consider those claims”). Cf. Brown v. VHS of

Michigan, Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This Court's jurisprudence

on abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim

when a plaintiff fails to address it in response to a motion for summary judgment”).

      Second, even if Parker had not abandoned this claim, officers Perry and

George would still be entitled to qualified immunity because Parker has failed to

plausibly allege that officers Perry and George violated his constitutional rights

under Terry when they stopped him at the festival. “The question is whether, at the

moment that [the officers stopped and detained Parker], the totality of the

circumstances provided the officers with the reasonable suspicion required in order

to detain a citizen under Terry.” Feathers v. Aey, 319 F.3d 843, 848-49 (6th Cir.

2003).

      In the First Amended Complaint, Parker does not plead facts suggesting that

officers Perry and George lacked reasonable suspicion to believe that he was

responsible for the malicious destruction of property at the festival. Nor does Parker

                                          9
plead that he did not actually destroy property. Instead, Parker pleads that “at no

time was any information conveyed to [officers Perry and George] that Parker was

armed or posing an immediate threat to [him]self or others.” (First Am. Compl. at

¶¶ 12, ECF No. 37, PageID.324; emphasis added.) But whether Parker was “armed

or pose[d] an immediate threat” speaks the level of force the officers were entitled

to use in detaining him, not to whether the officers lacked reasonable suspicion that

Parker destroyed the property. Parker also alleges that “[a]t the time of Officer Perry

and George’s arrival there was no identified complainant.” (Id. at ¶13, PageID.324;

emphasis added.) But Parker cites no authority for the proposition that the lack of a

specifically-identified complainant, standing alone, is sufficient to establish a lack

of reasonable suspicion. And Parker does not plead that the other circumstances

existing when officers Perry and George arrived were insufficient to establish

reasonable suspicion. Simply put, Parker’s allegations say essentially nothing about

whether reasonable suspicion did or did not exist when officers Perry and George

arrived, and for that reason he has failed to carry his burden of pleading facts that, if

proven, would establish the alleged Terry violation.

      Accordingly, the Court will dismiss Parker’s Terry claim against officers

Perry and George. Dismissal based upon the above-identified pleading deficiencies

is appropriate given that the Court previously instructed Parker to include in his First

Amended Complaint specific factual allegations to support his claims.



                                           10
                                          C

      The Court next addresses Parker’s claim that officers Perry and George

subjected him to excessive force when they both “forcefully tackl[ed] him to the

ground” and “direct[ed] unreasonable knee strikes” at his body. (First Am. Compl.

at ¶17, ECF No. 37, PageID.235.) The Court concludes that neither officer is entitled

to qualified immunity with respect to this claim at this time.

      “In determining whether an excessive force constitutional violation occurred,

[courts] must look at the objective reasonableness of the defendant’s conduct.”

Grawey v. Drury, 567 F.3d 302, 310 (6th Cir. 2009). “Among the most important

factors to consider in determining the objective reasonableness of the force used are:

1) the severity of the crime at issue; 2) whether the suspect posed an immediate threat

to the safety of the police officer or others; and 3) whether the suspect actively

resisted arrest or attempted to evade arrest by flight.” Id. (citing Graham v. Connor,

490 U.S. 386, 396 (1989)).

      Based on the well-pleaded allegations in the First Amended Complaint, these

factors support the conclusion that Parker has stated a viable excessive force claim

against officers Perry and George. The alleged crime that officers Perry and George

suspected Parker of committing is the malicious destruction of property (the

destruction of tables at the festival Parker attended). While that crime is serious, it

is not a violent crime, and Parker was not in the process of committing that crime



                                          11
when officers Perry and George tackled him and subjected him to several knee

strikes. Second, Parker pleads in the First Amended Complaint that he was not

“posing [an] immediate threat to officer safety or others at anytime.” (First Am.

Compl. at ¶14, ECF No. 37, PageID.324.) Finally, Parker alleges that he “offered

no active resistance to [the] verbal orders” of officers Perry and George. (See id. at

¶17, PageID.325.)       Under these alleged circumstances, it would have been

unreasonable for officers Perry and George to tackle Parker and inflict knee strikes

upon him.

      Next, Parker’s right to be free from tackling and knee strikes under the

circumstances alleged here was clearly established. “[T]his circuit has [] concluded

that, since at least 2009, the use of violence against a subdued and non-resisting

individual has been clearly established as excessive force.” Brown v. Lewis, 779 F.3d

401, 419 (6th Cir. 2015). See also Kijowski v. City of Niles, 372 F. Appp’x 595, 601

(6th Cir. 2010) (“[T]he right to be free from physical force when one

is not resisting the police is a clearly established right”). And Parker alleges that at

the time officers Perry and George used force against him, he was “offer[ing] no

active resistance” to the officers’ orders. (First. Am. Compl., ECF No. 37,

PageID.325.) Parker has therefore plausibly alleged that officers Perry and George

violated his clearly-established constitutional right to be free from excessive force.




                                          12
      Officers Perry and George counter that Parker was “actively resisting arrest”

and was “struggl[ing] with the officers” at the time they tackled and struck him.

(Def.s’ Reply Br., ECF No. 41, PageID.558-589.) They also say that he “refused to

be handcuffed” and needed to be “subdue[d].” (Mot. to Dismiss, ECF No. 39,

PageID.396.) The officers therefore insist that they had the right to use force against

Parker. (See id.)   But nowhere in the First Amended Complaint does Parker plead

that he was actively resisting arrest and struggling with the officers. Indeed, he

pleads just the opposite: that he was not actively resisting the officers’ commands.

Thus, while officers Perry’s and George’s argument may be one that could

conceivably carry the day on summary judgment – when the Court reviews the full

factual record – at the motion to dismiss stage, it cannot accept the officers’

representations about Parker’s purported aggressiveness which are at odds with the

allegations in the pleadings. Officers Perry and George are therefore not entitled to

dismissal of Parker’s excessive force claim and not entitled to qualified immunity at

this time.

                                          D

      The Court now turns to Parker’s claim that officers Fryckland and Ochs

subjected him to excessive force when officer Fryckland “taze[d] Parker several

times” and officer Ochs “taze[d] Parker multiple times in the right arm and back.”




                                          13
(First Am. Compl., ECF No. 37, PageID.326.) The Court concludes that neither

officer is entitled to qualified immunity with respect to this claim at this time.

      In the Sixth Circuit, “the reasonableness of an officer’s use of a taser turns on

active resistance: When a suspect actively resists arrest, the police can use a taser []

to subdue him; but when a suspect does not resist, or has stopped resisting, they

cannot.” Kent v. Oakland County, 810 F.3d 384, 392 (6th Cir. 2016). Moreover,

even if a suspect “refused to comply with commands,” if that suspect “never

demonstrated physical violence” and was not resisting “when tased[, that suspect]

had a right to be free from the use of a taser.” Id. at 397.

      Here, Parker sufficiently alleges that officers Fryckland and Ochs subjected

him to excessive force when they tased him. Paker specifically alleges that he

“offered no active resistance” to the order that he be handcuffed, and he also pleads

that when officers Fryckland and Ochs tased him, there was no “objective threat to

officer safety.” (First Am. Compl. at ¶¶ 17, 23-24, ECF No. 37, PageID.326.) He

further pleads that he “neither resisted, obstructed, or posed any immediate threat to

officer safety at any time.” (Id. at ¶28, PageID.325-326.) Therefore, because Parker

has plausibly alleged that he was not actively resisting and not demonstrating

physical violence at the time he was tased, he plausibly alleges that officers

Fryckland and Ochs subjected him to excessive force.




                                           14
      Parker’s constitutional right to be free from the tasing under the facts he

alleges in the First Amended Complaint was also clearly established. “It is clearly

established in this Circuit that the use of a Taser on a non-resistant suspect

constitutes excessive force.” Kent, 810 F.3d at 396 (internal quotation marks

omitted). See also Brown v. Weber, 555 F. App’x 550, 554-55 (6th Cir. 2014)

(holding that tasing a suspect who “posed little to no immediate threat to the safety

of the officers or others” and who “was unarmed, not making verbal threats, and

sitting … in the fetal position” violated the suspect’s clearly-established

constitutional rights); Kijowski, 372 F. App’x at 601 (reversing district court’s grant

of summary judgment on the issue of qualified immunity and holding that defendant

officer “could not reasonably have believed that the use of a Taser on a non-resistant

suspect was lawful”).

      Like officers Perry and George, officers Fryckland and Ochs insist that their

use of a taser on Parker was justified because Parker was “struggle[ing] with the

officers,” “refused to be handcuffed,” and “actively/resisted/fought with five police

officers.” (Mot. to Dismiss, ECF No. 397, PageID.396-397.) But the problem for

officers Fryckland and Ochs is that their version of events is nowhere to be found in

Parker’s First Amended Complaint. And it is that pleading, and Parker’s plausible

allegations within it that he was not resisting or posing a threat to the officers at the

time he was tased, that controls at the motion to dismiss stage of these proceedings.



                                           15
Officers Fryckland and Ochs can attempt to persuade the Court that the evidence in

the record supports their tasing of Parker on summary judgment. But at this time,

they are not entitled to qualified immunity with respect to Parker’s excessive force

claim.

                                           V

         The Court next turns to Parker’s claim that the officers and Highland Park

violated his rights under Title II of the ADA. Title II of the ADA provides that “no

qualified individual with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

12132. Parker insists that the officer Defendants and Highland Park violated this

provision when the officers detained, tackled, struck, and tasered him. (See First Am.

Compl. at ¶32, ECF No. 37, PageID.327.) The Court concludes that all Defendants

are entitled to dismissal of this claim.

         The Court begins with Parker’s claim that the individual officers violated the

ADA. The officers argue that this claim fails because Title II of the ADA provides

for the imposition of liability upon public entities but not upon individuals employed

by those entities. (See Mot. to Dismiss, ECF No. 39, PageID.400.) They rely upon

the Supreme Court’s decision in City and County of San Francisco, Calf. v. Sheehan,

135 S.Ct. 1765 (2015). In Sheehan, the Supreme Court said that “[o]nly public



                                           16
entities are subject to Title II [of the ADA].” Id. at 1773. Parker makes no real

counter-argument.     Instead, he says only the Sixth Circuit has “reviewed the

application of Title II claims in the context of police arrests on several occasions.”

(Resp. to Mot. to Dismiss, ECF No. 40, PageID.439.) But those cases do not

squarely hold that a plaintiff can bring a claim under Title II of the ADA against an

individual defendant. And Parker has not identified any case in which a court in this

Circuit has confronted this question and squarely held that a plaintiff could proceed

on an ADA claim against an individual defendant. Therefore, Parker may not

maintain his claim under the ADA against the officer Defendants and those claims

are dismissed.

       Even if Title II of the ADA did allow for the imposition of liability upon

individual employees of public entities, Parker’s ADA claim against the officers

would still fail. To state a claim under Title II of the ADA, a plaintiff must allege,

among other things, “a casual relationship between his disability and Defendants’

alleged discriminatory conduct.” Daniels v. Leslie, 2018 WL 3216240, at *4 (E.D.

Mich. July 2, 2018). Stated another way, a plaintiff must plead, and ultimately

establish, that “the defendant took action because of the plaintiff’s disability, i.e., the

plaintiff must [plead and] present evidence that animus against the protected group

was a significant factor [in the defendant’s conduct].” Id. (emphasis in original).




                                            17
      Parker has failed to plead any facts that could tend to establish that the

Defendant officers used force against him him because of his disability or that his

disability was a significant factor in the officers’ decision to use force. Parker pleads

only that the Defendant officers were aware of his condition, not that his condition

motivated the officers’ conduct towards him. (See First Am. Compl. at ¶29, ECF No.

37, PageID.327.) That is not enough to state a claim under Title II of the ADA. See

Daniels, supra.

      The Sixth Circuit reached a similar conclusion in Smith v. City of Troy, Ohio,

874 F.3d 938 (6th Cir. 2017). In Smith, a plaintiff who suffered from epilepsy was

tackled to the ground and tased by police officers while he was having a seizure. He

brought numerous claims against the officers and the city employing them including

a Fourth Amendment excessive force claim and a claim under Title II of the ADA.

The Sixth Circuit concluded that while the plaintiff could proceed on his excessive

force claim, he could not on his ADA claim:

             Smith also claims that the defendants denied him access to
             police services because of his disability, in violation of
             Title II of the ADA. In order to establish a Title II
             violation, the plaintiff must show that the defendants
             intentionally discriminated against him because of his
             disability. In this case, even granting that the officers used
             excessive force against Smith, he has not shown that they
             intentionally discriminated against him because of his
             disability. Accordingly, we find that the district court
             correctly granted summary judgment to the defendants on
             Smith’s ADA claim.



                                           18
Id. at 947 (emphasis in original; internal citation omitted). The same reasoning

applies here. Parker has not pleaded that the officers used excessive force against

him “because of” his disability, his ADA claim against the officers therefore fails.

      Finally, Parker’s failure to plead that the officers – or anyone else employed

by the Highland Park – acted against him because of his disability is likewise fatal

to his ADA claim against Highland Park. While Highland Park may be the proper

defendant for Parker’s ADA claim, it is not liable under the facts alleged by Parker

– which do not include any assertion that Highland Park employee acted against him

because of his disability. The Court therefore dismisses all of Parker’s claims under

the ADA.

                                         VI

      The Court next turns to Parker’s claim that the Highland Park is liable

“pursuant to Monell, based upon policies, customs, and practices including, inter

alia, [the] failure to train, failure to accommodate disabled persons and

discrimination under the Americans with Disabilities Act.” (Resp. to Mot. to

Dismiss, ECF No. 40, PageID.424.) The Court concludes that dismissal of this claim

is warranted.

      “A municipality cannot be held liable under § 1983 simply because one of its

employees violated the plaintiff’s constitutional rights. In other words, § 1983 does

not impose respondeat superior liability on municipalities. In order to impose §



                                         19
1983 liability on a municipality, the plaintiff must prove that the constitutional

deprivation occurred as a result of an official custom or policy of the municipality.”

Smith, 874 F.3d at 946 (internal citations omitted). “There are at least four avenues

a plaintiff may take to prove the existence of a municipality’s illegal policy or

custom. The plaintiff can look to (1) the municipality’s legislative enactments or

official agency policies; (2) actions taken by officials with final decision-making

authority; (3) a policy of inadequate training or supervision; or (4) a custom of

tolerance or acquiescence of federal rights violations.” Thomas v. City of

Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005).

      Here, Parker attempts to show an illegal policy or custom through allegations

of inadequate training. He claims that Highland Park failed to train its officers how

to use tasers and interact with members of the community who have mental illnesses

and/or disabilities. (Resp. to Mot. to Dismiss, ECF No. 40, PageID.433.) In order to

sufficiently plead this failure to train theory, Parker needed to allege that Highland

Park “ignored a history of abuse and [was] clearly on notice that [its] training [in the

deployment of tasers and the proper use of force] was deficient and likely to cause

injury.” Smith, 874 F.3d at 946-47. See also Brown v. Battle Creek Police Dep’t,

844 F.3d 556, 573 (6th Cir. 2016) (internal punctuation omitted) (“To establish

deliberate indifference, the plaintiff must show prior instances of unconstitutional

conduct demonstrating that the [City] has ignored a history of abuse and was clearly



                                          20
on notice that the training in this particular area was deficient and likely to cause

injury.”).

       Highland Park is entitled to dismissal of Parker’s municipal liability claim

because Parker has failed to plead facts that could establish that the allegedly

inadequate training resulted from Highland Park’s deliberate indifference. For

example, Parker has not pleaded that there were any prior instances of

unconstitutional conduct that may have put Highland Park on notice of a problem

with its training. Nor has Parker pleaded facts that could establish a pattern of similar

constitutional violations by untrained employees.         Simply put, Parker has not

alleged any facts that would have put Highland Park on notice that its training was

inadequate. Thus, Parker has not pleaded a cognizable failure-to-train municipal

liability claim against Highland Park.

       Parker counters that he has pleaded sufficient facts to state a claim against

Highland Park. He highlights his allegation that Highland Park police officers have

“‘daily’ … encounters with disabled citizens suffering [from] ‘mental disability or

other mental illness.’” (See Resp. to Mot. to Dismiss, ECF No. 40, PageID 433;

quoting First Am. Compl. at ¶60, ECF No. 37, PageID.333-334”). And he insists

that since Highland Park knew that its officers have regular contact with the mentally

disabled, it had to recognize the need for special training in dealing with those

individuals.



                                           21
      But Parker’s allegation that Highland Park officers had regular contact with

the mentally disabled actually makes Parker’s claim less plausible, not more so.

Indeed, the fact that officers in Highland Park frequently interact with the mentally

disabled and that Parker has not been able to identify any other incident in which an

officer has violated the constitutional rights of a person with a mental illness

suggests that there is no need for additional training. It tends to indicate that the

current training of Highland Park officers is sufficient to permit them to have regular

contact with the mentally disabled without incident – and without risk of a

constitutional violation.

      For all of these reasons, Parker has not alleged sufficient facts to maintain his

municipal liability claim against Highland Park. The Court therefore will dismiss

that claim.

                                         VII

      Finally, Defendants moved to strike the excerpts from the Defendant officers’

depositions that Parker attached to his First Amended Complaint. The Court did not

rely on those attachments when makings its ruling in this Opinion and Order. The

Court therefore will DENY Defendants’ motion to strike the attached exhibits.

                                         VIII

      For all of the reasons stated above, Defendants’ motion to dismiss (ECF No.

39) is GRANTED IN PART AN DENIED IN PART AS FOLLOWS:



                                          22
    The motion is GRANTED with respect to Parker’s ADA and municipal

      liability claims. Those claims are DISMISSED.

    The motion is DENIED with respect to Parker’s excessive force

      constitutional claims against the Defendant officers.   Those claims may

      proceed.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: January 31, 2020              UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 31, 2020, by electronic means and/or
ordinary mail.

                                     s/ Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       23
